DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 11/03/2021.
3.	Claims 1 and 20 rejected under 35 U.S.C. 101 is withdrawn after the Amendment.

Status of Claims
4.	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-4, 7-8, 10, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over INOMATA et al (US 2017/0076496), or alternatively, CLEMENT et al (US 2016/0313790) in view of Wakako et al (US 2006/0109385).

Regarding Claims 1, 19 and 20, INOMATA discloses an information processing apparatus (e.g., see Fig. 8) with a non-transitory computer-readable medium (such as memory) having embodied thereon a program to execute a corresponding method, a display control part (such as control circuit unit 120) configured to control a display device (112) to display a transition image that changes substantially continuously (e.g., see Para 17; Para 38; Para 45-48; such as a transitional image is an image obtained by reducing the information amount to be visually recognized by the user within an area excluding a predetermined range including the visual axis) and includes a background image having an information amount that is smaller than at least one of a background image of a first video or a background image of a second video (e.g., see Para 17; Para 38; Para 48; Para 51; Para 58; such as the entirety of the transitional image has been subjected to processing for reducing the information amount to be visually recognized by the user), when switching from the first video viewable from a first viewpoint to the second video viewable from a second viewpoint different from the first viewpoint (see Figs. 3, 4; Para 36-38; such as when switching from point A to point B).
Alternatively, 
CLEMENT discloses an information processing apparatus (e.g., see Fig. 2, -250) with a non-transitory computer-readable medium (such as memory) having embodied thereon a program to execute a corresponding method, comprising a display control part (such as control system 270) configured to control a display device (see Fig. 1B, -140; Para 20) to display a transition image that changes substantially continuously (e.g., see Para 40; Para 59; such as the transition may include a gradual fade of the image displayed on the display) and includes a background image having an information amount that is smaller than at least one of a background image of a first video or a background image of a second video (see Para 40; Para 59; such as gradual fade of the , when switching from the first video viewable from a first viewpoint to the second video viewable from a second viewpoint different from the first viewpoint (see Figs. 3A-3C; Para 40; Para 58; such as moving from virtual world to real world).
INOMATA or CLEMENT is not explicit about the transition image including an image in which a target object included in the first video or the second video is represented only by an outline.
In an analogous art, Wakako equally discloses the transition image including an image in which a target object included in the first video or the second video is represented only by an outline (see Fig. 7; Para 85; such as a transition image included in the first video is fading out to an outline only).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of INOMATA or CLEMENT to include the transition image including an image in which a target object included in the first video or the second video is represented only by an outline, as taught by Wakako thereby enabling a smooth change to an image of a selected channel without irritating a user.

Regarding Claim 2, INOMATA or CLEMENT further discloses the transition image includes an image obtained by simplifying a video corresponding to transition of a viewpoint from the first viewpoint to the second viewpoint and emphasizing features of the video (e.g., see CLEMENT: Para 40; Para 59; such as a gradual fade from the image associated with the virtual world to, for example, a monochromatic display).

Regarding Claim 3, INOMATA or CLEMENT further discloses, wherein in the transition image, a first transition image to be displayed at a start of switching includes an image obtained by simplifying the first video and emphasizing features of the first video (see CLEMENT: Para 40; such ad gradual fade from first video, i.e., virtual world), and a second transition image to be displayed at an end of switching includes an image obtained by simplifying the second video and emphasizing features of the second video (see CLEMENT: Para 40; such as the display of pass through images of the real world environment on the display).

Regarding Claim 4, INOMATA or CLEMENT further discloses the transition image is a computer graphics (CG) video (e.g., see INOMATA: Para 38; Para 45; Para 58; transition image is computer generated video; CLEMENT: Para 40; a gradual fade from the image associated with the virtual world to, for example, a monochromatic display, such as, for example, an all white screen, or an all black screen and the like is a CG video).

Regarding Claim 7, INOMATA or CLEMENT further discloses the information amount is determined by image information including at least one of a color gradation or a resolution of an image (see INOMATA: Para 51; CLEMENT: Para 40)

Regarding Claim 8, INOMATA or CLEMENT further discloses the transition image includes, as the background image, an image represented by a predetermined single color, or an image obtained by reducing a resolution of the first video or the second video (see INOMATA: Figs 6A-6B; Para 51; CLEMENT: Para 40-41; Para 59: such as a monochromatic display).

Regarding Claim 10, INOMATA or CLEMENT further discloses switching is made from the first video to the second video on a basis of a user operation or a switching time on a reproduction time axis of the first video (see CLEMENT: Para 56; user input such as a gesture).

Regarding Claim 16, INOMATA or CLEMENT further discloses each of the first video and the second video is an omnidirectional live action video (see CLEMENT: Figs. 3A-3C; Para 3-5; such as the user is able to move in any direction in the real world environment).

Regarding Claim 18, INOMATA or CLEMENT further discloses the display device is a head mounted display (see INOMATA: Fig. 1, -110; Para 13; CLEMENT: Para 18).


6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over INOMATA et al (US 2017/0076496), or CLEMENT et al (US 2016/0313790) and Wakako et al (US 2006/0109385) as applied in claims 1-4 above, and further in view of Tokashiki et al (US 2015/0235413).

Regarding Claim 5, INOMATA or CLEMENT is silent about the CG video is a video represented by wire frame.
In an analogous art, Tokashiki equally discloses the CG video is a video represented by wire frame (see Para 79).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of INOMATA or CLEMENT and Wakako to include the CG video is a video represented by wire frame, as taught by Tokashiki to so desired information relevant to the three-dimensional structure can be intuitively understood in relation to the whole three-dimensional structure.


7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over INOMATA et al (US 2017/0076496), or CLEMENT et al (US 2016/0313790) and Wakako et al (US 2006/0109385) as applied in claims 1 and 2 above, and further in view of Fateh (US 9,804,669).

Regarding Claim 9, INOMATA or CLEMENT is silent about the transition image including an image according to a change in a convergence angle of both eyes of a user.
In an analogous art, Fateh discloses a HMD can use animated digital content to simulate a change of distance in augmented reality systems. Various properties (e.g., convergence, brightness) of the animated digital content can be modified to more accurately imitate the change in the user's focal distance. For example, at close ranges the digital content may increase in size and appear closer to the eyes of the user, thereby increasing the convergence and demand. At longer ranges the digital content may decrease in size and appear farther away from the eyes of the user, thereby reducing the convergence and demand (see Col 15 line 60 – Col 16 line 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of INOMATA or CLEMENT and Wakako to include the transition image including an image according to a change in a convergence angle of both eyes of a user, as taught by Fateh to advantageously reduce motion sickness.


8.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over INOMATA et al (US 2017/0076496), or CLEMENT et al (US 2016/0313790) and Wakako et al (US 2006/0109385) as applied in claim 1 above, and further in view of Kuhn et al (US 2020/0058150).

Regarding Claim 11, INOMATA or CLEMENT is silent about the display control part controls display of a reduced image obtained by reducing a target object included in the first video or the second video.
In an analogous art, Kuhn discloses the representation of the graphical object can be reduced in size during the transition animation (see Abstract; Para 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of INOMATA or CLEMENT and Wakako to include the display control part controls display of a reduced image obtained by reducing a target object included in the first video or the second video, as taught by Kuhn to advantageously carry less amount of data for transition.

Regarding Claim 12, INOMATA or CLEMENT further discloses the reduced image is a CG video (see INOMATA: Para 47; such as the transitional image is generated by the computer; CLEMENT: Para 40; gradual fade is generated by a computer).


9.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over INOMATA et al (US 2017/0076496), or CLEMENT et al (US 2016/0313790) and Wakako et al (US 2006/0109385) as applied in claims 1 and 16 above, and further in view of Ramadorai et al (US 2018/0295396).

Regarding Claim 17, INOMATA or CLEMENT is silent about a camera that captures the omnidirectional live action video is installed in a stadium where a competition including sports is performed, a building where an event including a music concert is performed, inside a structure, or outdoors, and the omnidirectional live action video includes a video of a competition including sports, a video of an event including a music concert, a video of an inside of a structure, or a video of an outdoor.
In an analogous art, Ramadorai equally discloses a camera that captures the omnidirectional live action video is installed in a stadium where a competition including sports is performed, a building where an event including a music concert is performed, inside a structure (see Para 119).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of INOMATA or CLEMENT and Wakako to include a camera that captures the omnidirectional live action video is installed in a stadium where a competition including sports is performed, a building where an event including a music concert is performed, inside a structure, as taught by Ramadorai to take advantage of a popular event for enjoying entertaining experiences.

Allowable Subject Matter
10.	Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejection.

Conclusion
12.	Claims 1-5, 7-12 and 16-20 are rejected.
	Claims 6 and 13-15 are objected.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426